Citation Nr: 0026448	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-12 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1998 rating determination by the Roanoke, Virginia 
Regional Office (RO) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection hearing loss.  In September 1999, the RO 
determined that new and material evidence had been submitted 
to reopen the claim for service connection for hearing loss.  


FINDING OF FACT

The preponderance of the medical evidence weighs against 
finding a nexus between the veteran's in-service noise 
exposure and his current bilateral sensorineural hearing 
loss.


CONCLUSION OF LAW


Service connection for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Available service medical records show that the veteran's 
induction examination in March 1943 showed that no hearing 
loss or ear pathology was objectively noted and a hearing 
test by whispered voice was normal (15/15 in both ears).  The 
March 1946 separation examination report was negative for 
complaints of any pertinent disability.  Hearing acuity 
measured by watch was 40/40 bilaterally, coin click was 20/20 
bilaterally, whispered voice was 15/15 and spoken voice was 
15/15, indicative of normal hearing.  An audiogram was not 
conducted at that time.  The remaining service medical 
records are negative for complaints, findings or treatment 
for hearing loss.

On VA examination in August 1993 the veteran complained of 
hearing loss and tinnitus which began in 1943 during his 
military service that has gradually worsened since that time.  
He stated that he was a gunner in the Navy where he was 
exposed to noise from cannons, a 40-millimeter "quad" and a 
20-millimeter gun and was treated at sick bay for ear 
problems.  The veteran reported that since service he had 
worked as a dental laboratory technician and was exposed to 
noise from a dental lathe.  There were no complaints of ear 
pain or drainage, but he did have occasional dizziness which 
he described as light-headedness and unsteadiness when he 
moved to quickly.  

On audiometric examination pure tone thresholds in the right 
ear were 15, 15, 35, 45 and 65 decibels, respectively at 500, 
1,000, 2,000, 3,000, 4,000, Hertz.  Pure tone thresholds in 
the left ear at the same frequencies were 10, 25, 50, 65 and 
65 decibels.  Speech recognition ability was 92 percent in 
the right ear and 88 percent in the left.  The examiner 
summarized findings as normal hearing at 500, 1,000 and 2,000 
Hertz, bilaterally.  In the right ear, hearing sensitivity 
dropped to a mild degree at 3,000 and 4,000 Hertz and to a 
moderate to severe degree at higher frequencies.  In the left 
ear hearing sensitivity dropped to a moderate degree at 
2,000, 3,000 and 4,000 Hertz and to a severe degree at higher 
test frequencies.  Word recognition was excellent in the 
right ear and good in the left.  

The veteran submitted several lay statements from individuals 
who served with him during his period of active duty.  Among 
other things, these individuals confirmed the veteran's 
account of noise exposure during active service, including 
his duties as a gunner and working with 40 millimeter and 20 
millimeter guns.  

Also of record is a statement from I.S. Frost, a former 
employee of the veteran's ear, nose and throat physician.  
Ms. Frost stated that the veteran was seen on two occasions 
in the early 1960s for hearing loss and that examination 
revealed a perforated eardrum.  She also indicated that the 
physician was deceased and his records were unavailable.

Additional evidence submitted in support of the claim 
includes lay statements from the veteran's wife relating her 
observations of the veteran's hearing impairment subsequent 
to active duty.  Also of record are photocopies of various 
undated photographs presumably of the veteran during service.

The veteran also submitted an audiological report dated in 
February 1980 which shows pure tone thresholds in the right 
ear were 20, 15, 20, 25, 50, 60, and 55 decibels, 
respectively at 250, 500, 1,000, 2,000, 4,000, 6,000, and 
8,000 Hertz.  Pure tone thresholds in the left ear at the 
same frequencies were 20, 15, 25, 45, 65, 85 and 80 decibels.  

In a May 1999 statement a private audiologist stated that the 
veteran was previously evaluated in August 1990 and showed 
mild sloping to severe sensorineural bilateral hearing loss.  

A June 1999 audiological report from M.J. Samson, M.D., 
showed pure tone thresholds in the right ear were 20, 20, 25, 
40, 55, 65, 85 and 90 decibels, respectively at 250, 500, 
1,000, 2,000, 3,000, 4,000, 6,000, and 8,000 Hertz.  Pure 
tone thresholds in the left ear at the same frequencies were 
35, 30, 30, 60, 60, 70, 80, and 90 decibels.

In a July 1999 statement the veteran indicated that the noise 
which caused him the most trouble was from the 5-inch 38 
cannon.  He stated that the noise was so harsh and loud that 
his ears would ring for weeks and he was practically deaf for 
days after repeated firings.  He stated that the muzzle was 
approximately 35 feet from his gun position and that he 
participated in three invasions with air attacks lasting for 
an hour or longer.  He stated that this prolonged firing of 
the 5-inch 38 and 40 millimeter contributed to his hearing 
loss.  He stated that he visited the sick bay for his hearing 
once or twice and was treated by having penicillin sprayed in 
ear canal, by using a hyperdermic needle.  

In a July 1999 statement private physician, Dr. Samson 
reported that the veteran had a long-standing history of high 
pitched sensorineural hearing loss, which had changed 
significantly over the past 8 to 10 years.  He stated that 
the veteran clearly had extreme loud noise exposure working 
next to loud guns blasting while serving in the Navy during 
WWII.  He further stated that several factors point to his 
hearing loss as being noise-induced in the military: 1) 
hearing loss had not increased with age, 2) there was no 
family history of hearing loss and 3) the character of the 
hearing loss, being in the high frequency, supports the 
hearing loss as induced by noise exposure.  

On VA examination in August 1999 the examiner reported the 
veteran's history of exposure to hazardous noise aboard ship 
in the US Navy and subsequent post-service exposure to 
hazardous noise daily in his work as a dental lab technician 
(lathe, grinders, etc.).  Pure tone thresholds in the right 
ear were 5, 10, 10, 20, and 45 decibels, respectively at 500, 
1,000, 2,000, 3,000, and 4,000, Hertz.  Pure tone thresholds 
in the left ear at the same frequencies were 10, 10, 15, 25 
and 45 decibels.  Speech recognition scores were 96 percent 
in the right ear and 92 percent  in the left ear.  The 
examiner summarized the findings as right ear hearing acuity 
within normal limits from 250-8000 Hertz with the exception 
of a mild loss at 6000 Hertz.  The left ear revealed hearing 
acuity that was within normal limits with the exception of a 
mild loss at 3000 and 4000 Hertz.  Word recognition was good 
bilaterally with no evidence of rollover.  

Following review of the claims folder, the examiner referred 
specifically to several documents including Dr. Samson's July 
1999 letter and the various lay statements.  In pertinent 
part, the VA examiner stated that if the veteran's hearing 
loss had "changed significantly" (i.e., worsened?) over the 
years then presbycusis (aging) would be a factor in the 
current degree of hearing loss.  The examiner stated as a 
professional opinion, "it is a fact that damage from noise 
exposure occurs at the time of exposure."  The examiner 
further stated that any progression of hearing loss would not 
be a result of previous exposure, but rather from some other 
disease process or by aging.  The examiner also referred to 
the letter from Ms. Frost regarding the veteran's previous 
evaluation and treatment for perforated tympanic membrane.  
The examiner noted that perforation of the tympanic membrane 
(i.e., eardrum) could result from many things, however, since 
there was no indication of the etiology of the perforation it 
was not germane to the claim.  The VA examiner went on to 
state that if the perforation were recent at the time of 
treatment, it would not have been as a result of acoustic 
trauma in the 1940s.  Furthermore, if the perforation was 
long standing, one would not be able to state with certainty 
the cause of the perforation.  The examiner also noted that 
the veteran had continued daily noise exposure for 36 years 
following his discharge from the military in his work as a 
dental lab technician.  Moreover, without documentation 
(serial audiograms), the date of onset of the hearing loss 
could not be determined.  The examiner concluded that the 
configuration of the hearing loss (normal sloping to 
moderate) was consistent with presbycusis (aging).




Analysis

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is well grounded.  In other words, the Board concludes that 
the veteran has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed to the extent 
possible.  There is no indication of any outstanding 
pertinent records that could be obtained.  Consequently, the 
record is complete.

As sufficient data exist to address the merits of the 
veteran's service connection claim, the Board concludes that 
the VA has adequately fulfilled its statutory duty to assist 
the veteran in the development of his claim.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990); Littke v. Derwinski, 
1 Vet.App. 90 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  See also, Hensley v. Brown, 5 
Vet.App. 155, 159-160 (1993).

Certain chronic diseases, including sensorineural hearing 
loss, may be service connected if manifested to a degree of 
10 percent disabling or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for bilateral hearing loss if the evidence so 
warrants.

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  E was a 
gunners mate on a destroyer in the Pacific during World War 
II.  His account of his exposure is credible and entirely 
consistent with the circumstances of his service.  As a 
combat veteran, he is entitled to have his statements 
accepted.  38 U.S.C.A. § 1154(b).  Even without benefit of 
38 U.S.C.A. § 1154(b), the evidence clearly supports a 
finding of fact that the veteran was exposed to noise trauma 
in service.  

However, the fact that the veteran was exposed to noise 
trauma in service does not, by itself, establish a basis for 
the grant of service connection.  The problem in this case is 
that the service medical records do not refer to any loss of 
hearing or other indications of the onset of a disability, 
and the other available medical reports are dated many years 
after the veteran's active service ended.  Therefore, 
question that must be answered in this case is whether the 
hearing loss the veteran has now is the result of the noise 
trauma he underwent in the 1940s.

 The VA examiner who examined the veteran and reviewed the 
evidence of record concurred with the prior diagnoses of 
bilateral sensorineural hearing loss, and found that any 
progression of hearing loss would not be a result of previous 
noise exposure, but rather from some other disease process or 
by aging.  This opinion was based on a review of the service 
medical records, as well as other evidence, and is in 
contrast to the July 1999 opinion letter by Dr. Samson, in 
support of the veteran's claim.  These opinions must thus be 
assessed by the Board to determine their relative probative 
value.

In making this determination, it is the Board's 
responsibility to weigh the evidence and decide where to give 
credit and where to withhold the same.  In weighing medical 
evidence, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet.App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet.App. 429, 433 (1995).  At the same 
time, the Board may not make independent medical 
determinations; there must be plausible reasons for favoring 
one medical opinion over another.  Evans at 31; see also 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner in August 1999 is more convincing and probative 
than the contrary opinion expressed by the veteran's private 
physician Dr. Samson.  Dr. Samson did not review the 
veteran's medical history, as found in the claims file, in 
formulating his opinion.  It appears that Dr. Samson's 
opinion was based predominantly on the history provided by 
the veteran.  With regard to medical evidence, a diagnosis or 
opinion by a health care professional is not conclusive and 
is not entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet.App. 109, 112 (1999).

In this regard, the VA examiner had an opportunity to review 
the veteran's complete claims file, including the reports of 
record.  The VA examination report is a detailed reasoned 
response based on a review and analysis of the entire record, 
and the reviewing examiner referred to specific documents and 
medical history to support her conclusion.  Importantly, the 
VA examiner noted the veteran's 36-year history of daily 
noise exposure in his employment as a dental laboratory 
technician.  In contrast, the opinion offered by the 
veteran's private physician does not refer to the information 
he relied upon in forming his opinion and no clinical 
foundation for the opinion was given.

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the recent VA examiner's 
findings and conclusions for the following reasons: first, 
the VA opinion was rendered after a thorough review of the 
veteran's claims folder, including service medical records 
and post-service medical and lay evidence; second, with 
regard to the connection between inservice noise trauma and 
the current hearing loss, the VA opinion includes reasoning 
that is supported by stated medical principles; third, there 
is no similar indication in the record that Dr. Samson 
reviewed the entire record; and fourth, Dr. Samson's report 
includes internal inconsistencies as to whether or not the 
veteran's hearing acuity has changed in recent years.  

Therefore after weighing all the evidence, the Board adopts 
the recent VA examiner's conclusions, and, in light of the 
other evidence of record, the Board finds that the opinion is 
sufficient to satisfy the statutory requirements of producing 
an adequate statement of reasons and bases where the expert 
has fairly considered material evidence which appears to 
support the veteran's position.  Wray v. Brown, 7 Vet.App. 
488, at 492-93 (1995).  The lays statements of the veteran, 
his wife, and his friends have also been considered.  There 
is no reason to doubt that these statements are sincere and 
truthful.  However, the crucial question in this case is 
whether the noise trauma in service caused the hearing loss 
the veteran has now.  This question is one can only be 
answered by convincingly by applying medical judgment.  The 
opinions of individuals who are not experts in medical 
matters cannot provide an adequate basis for answering the 
question.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)]. 

The veteran has not otherwise submitted evidence sufficient 
to support a finding of fact that his current bilateral 
sensorineural hearing loss either originated in service, or 
within a year thereafter.  38 U.S.C.A. §§ 1110, 1112, 1113, 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  
For this reason, the preponderance of the evidence is against 
the veteran's claim.


ORDER

The claim for service connection for a hearing loss is 
denied.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 


